By the Coubt. Woodbuff, J.
The defendant was sued in one of the courts of Massachusetts; he was personally served with process; he appeared in the action; he interposed such defence as he was advised; judgment was rendered against him. *589Having jurisdiction of the subject matter, and having jurisdiction of his person by personal service of process, and by actual appearance, the judgment of that court is in the absence of impeachment for fraud conclusive upon us.
We are not at liberty to inquire upon what views of the law that court proceeded; or whether, if we had to pass upon the same questions, we should have rendered the same judgment.
We can no more say that that court erred in holding the previous judgment (obtained without actual service of process on the person of the defendant) valid and binding, and, therefore, we will disregard their adjudication upon that question, than in any case, where it appeared that a judgment was recovered on demurrer to a complaint we would hold the judgment open to inquiry, because we deemed the complaint insufficient in law to warrant a judgment.
Indeed, we hold the rule invariable, that where jurisdiction of the subject and of the person has been acquired and judgment rendered, in the court of a sister State without any fraud, we can neither inquire into the facts proved, nor the law applied to those facts, by which such courts were governed.
The judgment must be affirmed with costs.